DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 06/15/2022.
Claims 1, 2, 4, 6-9, 11, 12, 14, and 16-19 have been amended.
Claims 3 and 13 have been cancelled.
Claims 21 and 22 have been added.
Claims 1, 2, 4-12, and 14-22 are currently pending and have been examined.


















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/15/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

With regard to claims 7, 9, 10, and 17, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant  either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.  Support for the Examiner’s rejections has been provided below.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1, 2, 4-6, 8,  11, 12, 14-16, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (USPGP  2010/0312897 A1)hereinafter ALLEN, in view of Slemmer et al. (USPGP 2003/0233660 A1), hereinafter SLEMMER, and further in view of Watson et al. (USPGP 2009/0089884 A1), hereinafter WATSON.

Claims 1, 11:
ALLEN as shown below discloses the following limitations:
receiving, by the one or more servers, a first registration request for registering a first member of a group from a first device; (see at least paragraphs 0006-0008, 0052, 0055; Figures 3, 11 as well as associated and related text)
receiving, by the one or more servers, a second registration request for registering a second member of the group from a second device; (see at least paragraphs 0037-0039, 0052, 0055; Figure 13 as well as associated and related text)
receiving, by the one or more servers from the first device, a first request for accessing a digital asset,  the first request being associated with the first member ID and the first device ID; (see at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text)
receiving, by the one or more servers, from the second device, a second request for accessing the digital asset, the request being associated with the second member ID, and the second device ID; (see at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text)
transmitting, by the one or more servers in response to the second request from the second device, the digital asset to the second device according to the access rights, the second member ID, and the second device ID. (see at least paragraphs 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 8 as well as associated and related text)
ALLEN does not specifically disclose a group per se.  However, SLEMMER, in at least paragraph 0009 discloses a group of devices.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN with the technique of SLEMMER because, “…there is a need for interaction between electronic devices within an environment involving communication with one another and coordination of activity to reduce the burden placed on the user.” (SLEMMER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ALLEN/SLEMMER does not specifically disclose:
storing, by the one or more servers, digital rights management and access control information in accordance with the first registration request and the second registration request, the digital right management and access control information including: a first member ID of the first member, a first device identification (ID) of the first device, a second member ID of the second member, a second device ID of the second device, and access rights for accessing digital assets, the first device ID identifying a registered device of the first member and the second device ID identifying a registered device of the second member;
transmitting, by the one or more servers in response to the first request from the first device, the digital asset to the first device according the access rights, the first member ID, and the first device ID;
WATSON, however, in at least paragraphs 0008, 0009, 0018, claims 1, 9, 11, and 19; Figure 1 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN/SLEMMER with the technique of WATSON because, “…it is critical for the license server to properly identify the electronic device prior to transmitting the rights object in order to prevent unknown or unauthorized electronic devices from using the content. Today, a single user may use a number of different electronic devices to access the license server. As such, a more flexible licensing approach is needed that allows the user to conveniently share the content among her various electronic devices. However, since various electronic devices can implement various DRM protocols, conventional license servers configured for one DRM protocol cannot properly identify electronic devices implementing various other DRM protocols.” (WATSON: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 12:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  ALLEN further discloses the access rights for accessing shared digital assets comprises permission for downloading, installation, viewing, or any combination thereof.  See at least paragraph 0010.

Claims 4-6, 14-16:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  SLEMMER further discloses:
the digital asset is associated with an expiration time.
the digital asset is available for download for a predetermined number of times.
the digital asset is installable in a user device.
See at least paragraphs 0084 and 0116.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN with the technique of SLEMMER because, “…there is a need for interaction between electronic devices within an environment involving communication with one another and coordination of activity to reduce the burden placed on the user.” (SLEMMER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8, 18:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  ALLEN further discloses:
receiving, by the one or more servers, an instruction from a group space owner to add an nth member of the group to a group space;
identifying, by the one or more servers, the nth member by corresponding nth member ID; and
notifying, by the one or more servers, the nth member of addition to the group space.
See at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text.

Claims 21, 22:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  ALLEN further discloses the access rights of accessing shared digital assets allows sharing of the shared digital assets among family members.  See at least paragraphs 0008 and 0135.

Claims 7, 9, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over ALLEN/SLEMMER/WATSON and further in view of Examiner’s OFFICIAL NOTICE.

Claims 7 and 17:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  ALLEN/SLEMMER/WATSON does not specifically disclose:
receiving, by the one or more servers, a request to purchase digital content from a requesting member of the group;
receiving from a group space owner, by the one or more servers, an approval to purchase the digital content; 
sharing, by the one or more servers, the digital content among group members.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the digital rights management arts to purchase and share digital media and content.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN/SLEMMER/WATSON with the technique of DRM because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additional support is found at WATSON, at least paragraphs 0008, 0009, 0018, claims 1, 9, 11, and 19; Figure 1 as well as associated and related text.






Claims 9 and 10:
The combination of ALLEN/SLEMMER/WATSON discloses the limitations as shown in the rejections above.  ALLEN/SLEMMER/WATSON does not specifically disclose:
reformatting, by the one or more servers, the digital asset from a first format compatible with the first device to a second format compatible with the second device.
the digital asset is transmitted as part of a streaming digital content delivery.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the digital rights management arts to reformat digital content for appropriate streaming purposes for suitable play on various devices.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN/SLEMMER/WATSON with the technique of formatting and streaming because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additional support is found at WATSON, at least paragraphs 0008, 0009, 0018, claims 1, 9, 11, and 19; Figure 1 as well as associated and related text.











CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Vandewater et al.  “Measuring Children’s Media Use in the Digital Age Issues and Challenges.” (April 1, 2009).  Retrieved online 04/20/2020.  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2745155/. 
Pew Research Center. “Networked Families.” (OCTOBER 19, 2008). Retrieved online 04/20/2020. https://www.pewresearch.org/internet/2008/10/19/networked-families/
W3C. “Open Digital Rights Language (ODRL) Version 1.1” (19 September 2002).  Retrieved online 07/09/2022.  https://www.w3.org/TR/odrl/

Foreign Art:
MA et al. “METHOD FOR SCALABLE LIVE STREAMING DELIVERY FOR MOBILE AUDIENCES.” (WO 2010/108053 A1) 
KAHN et al. “Distribution Of Video Content Using A Trusted Network Key For Sharing Content.” (EP 1575291 A2) 
KIMURA. “RECORDING DEVICE AND METHOD, RECORDING MEDIUM AND PROGRAM.” (JP 2005/080012 A) 
GEURTS, LUCAS J F et al. “METHOD DEVICE AND PROGRAM FOR SEAMLESSLY TRANSFERRING THE EXECUTION OF A SOFTWARE APPLICATION FROM A FIRST TO A SECOND DEVICE.” (WO 2005/109829 A1)






Applicant’s amendment filed on 06/15/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)